Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 7

TO

NOTE PURCHASE AGREEMENT

THIS AMENDMENT NO. 7 TO NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of
May 27, 2016, is entered into among Navistar Financial Securities Corporation,
as the Seller (the “Seller”), Navistar Financial Corporation (“NFC”), as the
Servicer (in such capacity, the “Servicer”), New York Life Insurance Company
(“NY Life”), as a Managing Agent and as a Committed Purchaser, New York Life
Insurance and Annuity Corporation (“NYLIAC”), as a Managing Agent and as a
Committed Purchaser, Credit Suisse AG, New York Branch (“CS NYB”), as a Managing
Agent, Credit Suisse AG, Cayman Islands Branch (“CS CIB”), as a Committed
Purchaser, Alpine Securitization Corp. (“Alpine”), as a Conduit Purchaser, and
Bank of America, National Association (“Bank of America”; together with NY Life,
NYLIAC, CS NYB, CS CIB and Alpine, the “Purchaser Parties”), as Administrative
Agent (in such capacity, the “Administrative Agent”), as a Managing Agent and as
a Committed Purchaser. Capitalized terms used herein without definition shall
have the meanings set forth or incorporated by reference in the Agreement, the
Indenture or the Indenture Supplement, as applicable.

R E C I T A L S

A. The parties hereto are parties to that certain Note Purchase Agreement dated
as of August 29, 2012 (as amended by Amendment No. 1 to Note Purchase Agreement
dated as of March 18, 2013, Amendment No. 2 to Note Purchase Agreement dated as
of September 13, 2013, Amendment No. 3 to Note Purchase Agreement dated as of
March 12, 2014, Amendment No. 4 to Note Purchase Agreement dated as of
January 26, 2015, Amendment No. 5 to Note Purchase Agreement dated as of
October 30, 2015 and Amendment No. 6 to Note Purchase Agreement dated as of
February 24, 2016, the “Agreement”).

B. Pursuant to Section 11.01 of the Agreement, the parties to the Agreement
desire to extend the Scheduled Purchase Expiration Date by amending the
Agreement as hereafter set forth.

C. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendment to Agreement. The definition of “Scheduled Purchase Expiration
Date” in Section 1.01 of the Agreement is hereby amended to replace the date
“October 28, 2016” set forth therein with the date “May 27, 2017”.

2. Representations and Warranties. The Seller hereby represents and warrants to
each of the Purchaser Parties that, after giving effect to this Amendment, no
potential Early Redemption Event or Early Redemption Event has occurred and is
now continuing, and NFC hereby represents and warrants to each of the Purchaser
Parties that, after giving effect to this Amendment, no potential Early
Redemption Event, Early Redemption Event or Servicer Termination Event has
occurred and is now continuing.



--------------------------------------------------------------------------------

3. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

4. Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt (whether by e-mail, facsimile or otherwise) by the Administrative
Agent of counterparts of this Amendment executed by each of the other parties
hereto and (ii) receipt by each Bank of America, NY Life, NYLIAC and CS CIB of
the applicable amendment fee pursuant to and in accordance with the Fee Letter,
dated as of the date hereof.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

7. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures commence on the following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION, as the Seller By:  

/s/ Anthony Aiello

Name:   Anthony Aiello Title:   Vice President and Treasurer

NAVISTAR FINANCIAL CORPORATION,

as the Servicer

By:  

/s/ Anthony Aiello

Name:   Anthony Aiello Title:   Vice President and Treasurer

[signatures continue on the following page]

 

S-1

NAVMOT II Series 2012-VFN

Amendment No. 7 to Note Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION, as the Administrative Agent By:  

/s/ Adarsh Dhand

Name:   Adarsh Dhand Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Managing Agent

for the Bank of America Purchaser Group

By:  

/s/ Adarsh Dhand

Name:   Adarsh Dhand Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Committed Purchaser

for the Bank of America Purchaser Group

By:  

/s/ Adarsh Dhand

Name:   Adarsh Dhand Title:   Vice President

[signatures continue on the following page]

 

S-2

NAVMOT II Series 2012-VFN

Amendment No. 7 to Note Purchase Agreement



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY,

as the Managing Agent

for the NY Life Purchaser Group

By:  

/s/ Scott R. Seewald

Name:   Scott R. Seewald Title:   Vice President

NEW YORK LIFE INSURANCE COMPANY,

as the Committed Purchaser

for the NY Life Purchaser Group

By:  

/s/ Scott R. Seewald

Name:   Scott R. Seewald Title:   Vice President

[signatures continue on the following page]

 

S-3

NAVMOT II Series 2012-VFN

Amendment No. 7 to Note Purchase Agreement



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,

as the Managing Agent

for the NYLIAC Purchaser Group

By:   NYL INVESTORS LLC, its Investment Manager By:  

/s/ Scott R. Seewald

Name:   Scott R. Seewald Title:   Managing Director NEW YORK LIFE INSURANCE AND
ANNUITY CORPORATION,

as the Committed Purchaser

for the NYLIAC Purchaser Group

By:   NYL INVESTORS LLC, its Investment Manager By:  

/s/ Scott R. Seewald

Name:   Scott R. Seewald Title:   Managing Director

[signatures continue on the following page]

 

S-4

NAVMOT II Series 2012-VFN

Amendment No. 7 to Note Purchase Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG,     CREDIT SUISSE AG, NEW YORK BRANCH,     CAYMAN ISLANDS
BRANCH, as the Managing Agent     as the Committed Purchaser for the CS
Purchaser Group     for the CS Purchaser Group By:  

/s/ Jason Muncy

    By:  

/s/ Jason Muncy

Name:   Jason Muncy     Name:   Jason Muncy Title:   Vice President     Title:  
Authorized Signatory By:  

/s/ Erin McCutcheon

    By:  

/s/ Erin McCutcheon

Name:   Erin McCutcheon     Name:   Erin McCutcheon Title:   President    
Title:   Authorized Signatory

ALPINE SECURITIZATION CORP.,

as a Conduit Purchaser

for the CS Purchaser Group

      By:   Credit Suisse AG, New York Branch,         as its administrative
agent       By:  

/s/ Jason Muncy

      Name:   Jason Muncy       Title:   Vice President       By:  

/s/ Erin McCutcheon

      Name:   Erin McCutcheon       Title:   Vice President      

 

S-5

NAVMOT II Series 2012-VFN

Amendment No. 7 to Note Purchase Agreement